Citation Nr: 9908291	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to nonservice-connected disability pension, to 
include extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1974 to 
September 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision of March 1997.


REMAND

A VA report of psychological evaluation dated in October 1996 
reflects that the veteran indicated that he suffered from 
arthritis in the neck and back, carpal tunnel syndrome, and 
hepatitis C.  Following examination and psychological 
testing, an adjustment disorder with mixed anxiety and 
depression and a personality disorder were diagnosed.  A GAF 
score of 35 was given.  

In February 1997, the veteran was accorded a general medical 
examination, a psychiatric examination, a neurological 
examination and an orthopedic examination.  On the general 
medical examination it was noted that the veteran reported 
that he fractured the left wrist in his teens, that he had 
been treated for pulmonary tuberculosis in 1989, and that he 
was found to have hepatitis-C antibodies when he tried to 
donate blood in 1993.  The examiner noted that the veteran 
complained of chronic neck and back pain and referred the 
reader to the orthopedic consultation.

The report of the February 1997 orthopedic examination is 
very incomplete.

On VA psychiatric examination in February 1997 it was noted 
that the veteran worked in construction until 1981 when he 
suffered an injury and had had no significant employment 
since that time.  The veteran reported that he was unable to 
work because of pain and the effects of drugs and alcohol 
used to cope with the pain.  He reported that he did not 
sleep well and awoke with pain in his upper limbs due to 
bilateral carpal tunnel syndrome.  It was noted that when he 
had been informed that his claim for Social Security 
Administration (SSA) disability benefits was denied in 
December 1996 he overdosed on Elavil and was hospitalized at 
the Memorial Hospital in Lufkin and that he had received 
outpatient psychiatric treatment in the VA clinic in Lufkin 
in January 1997.  Polysubstance abuse, in early partial 
remission, and a personality disorder were diagnosed.  A GAF 
score of 65 was given.

The neurological examination of February 1997 focused on the 
veteran's spine.  No complaints or findings regarding carpal 
tunnel syndrome were reported.

By the March 1997 rating decision, the RO rated the veteran's 
adjustment disorder with mixed anxiety and depression as 30 
percent disabling, his hypertension as 10 percent disabling 
and the contusion and strain of his cervical, thoracic and 
lumbar spines as 10 percent disabling.

In his substantive appeal of August 1997, the veteran 
contended that ratings assigned by the RO did not include all 
of his disabilities and that he suffers from additional 
disabilities, including Hepatitis C, bilateral carpal tunnel 
syndrome and a bipolar mental disorder.

In Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability.  This means that the RO has the responsibility of 
identifying all disabilities which a veteran currently has, 
determining whether or not they are permanent in nature, and 
assigning a schedular evaluation for each one of them under 
the VA Rating Schedule.  Furthermore, the VA has a duty to 
the veteran, in cases involving nonservice-connected pension 
benefits, to provide "a thorough contemporaneous medical 
examination, one which takes into account prior medical 
records, so that the evaluation of the claimed disability 
will be a fully informed one."  Roberts at 390 (citing 38 
U.S.C.A. § 5107(a) and Green v. Derwinski, 1 Vet.App. 121, 
124 (1991)); Grantham v. Brown, 8 Vet. App. 228, 235 (1995).

It is apparent that there are additional medical records 
which are available and should be associated with the claims 
folder.  On VA psychiatric examination in February 1997 it 
was noted that the veteran was hospitalized at the Memorial 
Hospital in Lufkin in December 1996 and that he had received 
outpatient treatment at the VA clinic in Lufkin.

Furthermore, the Board notes that the veteran reported at the 
February 1997 psychiatric examination that his application 
for Social Security benefits had been denied.  The Board is 
of the opinion that the Social Security Administration may 
have additional records that could be relevant to 
adjudication of the issue on appeal, and that a request 
should be made for these records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence appro-
priate consideration and weight); Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Moreover, when 
there is a change in the legal criteria for adjudicating a 
claim, the veteran must be provided full notice and have an 
opportunity to be heard at the RO so that prejudice does not 
result.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that veteran's claim was initially 
received in December 1995, and that the criteria for 
evaluation of psychiatric disabilities were changed effective 
November 7, 1996.  However, the RO did not rate the veteran's 
adjustment disorder with mixed anxiety and depression using 
the criteria that was in effect prior to November 7, 1996.  
In addition, as the schedular criteria for evaluation of the 
cardiovascular system were changed effective on January 12, 
1998, the RO has not rated the veteran's hypertension using 
the revised criteria.  Moreover, the veteran was not afforded 
notice of the changes in the schedular criteria for 
evaluating these disabilities.  Thus, the veteran's 
adjustment disorder with mixed anxiety and depression and 
hypertension must be evaluated under both the old and revised 
rating criteria to determine which version is the most 
favorable to the veteran.  The Board also notes that these 
changes in rating criteria may affect the basis upon which 
evaluations are assigned for the veteran's disabilities and, 
in turn, affect the determination of entitlement to 
nonservice-connected pension benefits.

The Court has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1997) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  As the RO has rated the 
veteran's contusion and strain of his cervical, thoracic and 
lumbar spines under Diagnostic Codes 5290, 5291, 5292 and 
5295, codes in which range of motion is a factor, the Board 
is persuaded that the Court's decision in DeLuca may have 
application to this appeal.

In this case, the veteran was afforded a general medical, 
orthopedic, and neurological examinations in February 1997.  
As noted above, the report of the orthopedic examination is 
very incomplete.  The other examiners did not address the 
limitation of the veteran's functional abilities due to pain, 
weakened movement, excess fatigability, or incoordination.

Accordingly, the Board finds that the case must be REMANDED 
for the following development.

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any permanent disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Even if the veteran 
does not respond, the RO should obtain 
copies of all VA medical records 
regarding the veteran from the outpatient 
clinic in Lufkin and the VA Medical 
Center in Houston.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should arrange for the veteran 
to be scheduled for general medical and 
orthopedic examinations to assess the 
nature, severity, and manifestations of 
all disabilities present.  It is 
imperative the examiners review the 
claims folder in connection with the 
examination.  The scope of the 
examinations should be broad enough to 
cover all diseases, injuries and residual 
conditions which are suggested by the 
veteran's complaints, symptoms or 
findings at the time of examination.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  Examinations by other 
specialists should be made where 
indicated to determine whether or not the 
veteran suffers from Hepatitis C, 
bilateral carpal tunnel syndrome and a 
bipolar mental disorder.  The examiners 
should render opinions as to the effect 
any disability found has on the veteran's 
ability to work and whether the 
disablement is likely to improve in the 
future.  The impact of the veteran's 
history of alcohol and substance abuse on 
his ability to work should also be 
addressed.  The orthopedic examination 
report should include an assessment of 
functional impairment due to pain, 
weakness, excess fatigability, or 
incoordination, to include the degree of 
impairment on use or due to flare ups.

4.  The RO should then assign a rating 
for each of the veteran's disabilities 
and specifically consider the veteran's 
adjustment disorder with mixed anxiety 
and depression and hypertension under 
both the old and revised rating criteria 
to determine which version is the most 
favorable to the veteran.  The RO should 
also consider 38 C.F.R. §§ 4.40 and 4.45 
when evaluating the contusion and strain 
of the veteran's cervical, thoracic and 
lumbar spines.  The RO should then 
readjudicate the veteran's claim for 
pension benefits.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

